 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASON RIVERA,                                     No. 2:19-cv-0920-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    SUISUN CITY POLICE DEPARTMENT,
      et al.,
15
                         Defendants.
16

17

18           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. On January 8, 2020, the court ordered plaintiff to submit the necessary documents

20   to effectuate service of process on defendant Maccabe through the United States Marshal. ECF

21   No. 11. Plaintiff has not complied with that order. Although plaintiff submitted a form USM-

22   285 and a summons, the documents were incomplete because they did not include an address for

23   locating defendant for service of process. Further, plaintiff submitted only one partial copy of his

24   complaint.

25           Accordingly, IT IS HEREBY ORDERED that within 30 days from service of this order,

26   plaintiff shall complete the attached Notice of Submission of Documents and submit it to the

27   court along with the required documents, properly completed. Failure to comply with this order

28   /////
                                                       1
 1   may result in an order of dismissal. With this order the Clerk of the Court shall provide to
 2   plaintiff a blank summons.
 3   Dated: January 29, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
 7                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JASON RIVERA,                                  No. 2:19-cv-0920-EFB P
10                     Plaintiff,
11          v.                                      NOTICE OF SUBMISSION OF
                                                    DOCUMENTS
12   SUISUN CITY POLICE DEPARTMENT,
     et al.,
13
                       Defendants.
14

15
           Plaintiff hereby submits the following documents in compliance with the court’s order
16
     filed ________________:
17

18
                   1     completed summons form
19
                   1     completed form USM-285
20
                   2     copies of the May 20, 2019 endorsed complaint
21
     DATED:
22

23                                       ________________________
24                                       Plaintiff

25

26

27

28
                                                    3
